UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1797



MANDOLE SAMY KOLI,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-197-169)


Submitted:   March 31, 2008                 Decided:   April 22, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Theodore Nkwenti, Silver Spring, Maryland, for Petitioner. Jeffrey
S. Bucholtz, Acting Assistant Attorney General, M. Jocelyn Lopez
Wright, Assistant Director, Jonathan Robbins, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mandole Samy Koli, a native and citizen of the Democratic

Republic of Congo, seeks review of an order of the Board of

Immigration     Appeals    (Board)    affirming    the   decision   of   the

Immigration Judge denying relief from removal. In his petition for

review, Koli first argues that the Board erred in finding that his

asylum application was not timely filed and that no exceptions

applied to excuse the untimeliness. We lack jurisdiction to review

this determination pursuant to 8 U.S.C. § 1158(a)(3) (2000), even

in light of the passage of the REAL ID Act of 2005, Pub. L. No.

109-13, 119 Stat. 231.      See Almuhtaseb v. Gonzales, 453 F.3d 743,

747-48   (6th    Cir.     2006)    (collecting     cases).     Given     this

jurisdictional bar, we may not review the underlying merits of

Koli’s asylum claim.

           Koli also contends that the Board erred in denying his

request for withholding of removal. “To qualify for withholding of

removal, a petitioner must show that he faces a clear probability

of   persecution   because    of     his   race,   religion,   nationality,

membership in a particular social group, or political opinion.”

Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v.

Stevic, 467 U.S. 407, 430 (1984)).           Based on our review of the

record, we find that Koli failed to make the requisite showing.

Likewise, we find that substantial evidence supports the finding

that Koli failed to demonstrate that it is more likely than not


                                     - 2 -
that he would be tortured if removed to the Democratic Republic of

Congo.    See 8 C.F.R. § 1208.16(c)(2) (2007).              We therefore uphold

the denial of relief under the Convention Against Torture.

               Accordingly, we dismiss in part and deny in part the

petition for review.          We dispense with oral argument because the

facts    and    legal   contentions    are     adequately    presented    in   the

materials      before   the    court   and     argument   would   not    aid   the

decisional process.



                                                  PETITION DISMISSED IN PART
                                                          AND DENIED IN PART




                                       - 3 -